       Case 2:19-cv-00315-SMJ     ECF No. 19   filed 04/17/20   PageID.57 Page 1 of 3




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2                                                                  Apr 17, 2020
                                                                       SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     CROSSFIT, INC., a Delaware                 No. 2:19-cv-00315-SMJ
5    corporation,
                                                ORDER GRANTING
6                             Plaintiff,        STIPULATION FOR FINAL
                                                JUDGMENT AND PERMANENT
7                v.                             INJUNCTION; PERMANENT
                                                INJUNCTION; AND JUDGMENT
8    CASSANDRA DOUGLAS, an
     individual, PAUL DOUGLAS, an
9    individual, and DOES 1-10,

10                            Defendants.

11

12         Before the Court, without oral argument, is Plaintiff CrossFit, Inc. and

13   Defendant Paul Douglas’s Stipulation for Final Judgment and Permanent

14   Injunction, ECF No. 15. Pursuant to the stipulation of Plaintiff CrossFit, Inc. and

15   Defendant Paul Douglas, the Court grants the requested permanent injunction and

16   enters final judgment.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.    Plaintiff CrossFit, Inc. and Defendant Paul Douglas’s Stipulation for

19               Final Judgment and Permanent Injunction, ECF No. 15, is

20               GRANTED.


     ORDER GRANTING STIPULATION FOR FINAL JUDGMENT AND
     PERMANENT INJUCTION – 1
      Case 2:19-cv-00315-SMJ    ECF No. 19     filed 04/17/20   PageID.58 Page 2 of 3




1        2.    For purposes of binding preclusive effect on Defendant Paul Douglas

2              as to future disputes between Defendant Paul Douglas on the one hand

3              and Plaintiff CrossFit, Inc. on the other hand, Defendant Paul Douglas

4              admits the following:

5              A.    Plaintiff CrossFit, Inc. is now, and has been at all times since the

6                    dates of issuance, the owner of United States Trademark

7                    Registration No. 3,007,458; (the “Registration”) and of all rights

8                    thereto and thereunder.

9              B.    Defendant Paul Douglas admits to the validity of the

10                   Registration.

11       3.    Defendant Paul Douglas, and those acting on his behalf, including his

12             agents, servants, employees, independent contractors, companies, and

13             partners, are hereby PERMANENTLY ENJOINED from using the

14             term “CrossFit” and confusingly similar terms to sell, offer to sell, or

15             otherwise (directly or indirectly) advertise his products and/or services

16             (all restrictions, collectively, the “Injunction”). For example, and not

17             by way of limitation, Defendant Paul Douglas shall not use the term

18             “CrossFit” in offering fitness training services and/or at his gym(s).

19       4.    Defendant Paul Douglas is bound by the Injunction regardless of

20             whether Plaintiff CrossFit, Inc. assigns or licenses its intellectual


     ORDER GRANTING STIPULATION FOR FINAL JUDGMENT AND
     PERMANENT INJUCTION – 2
       Case 2:19-cv-00315-SMJ         ECF No. 19   filed 04/17/20   PageID.59 Page 3 of 3




1                 property rights to another for so long as such trademark rights are

2                 subsisting, valid, and enforceable. The Injunction inures to the benefit

3                 of CrossFit, Inc.’s successors, assignees, and licensees.

4          5.     Plaintiff CrossFit, Inc. and Defendant Paul Douglas waive any rights

5                 to appeal this stipulated judgment, including the Injunction.

6          6.     Judgment is hereby entered in accordance with this order and pursuant

7                 to the stipulation of the parties.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide copies to all counsel.

10         DATED this 17th day of April 2020.

11
                         _________________________
12                       SALVADOR MENDOZA, JR.
                         United States District Judge
13

14

15

16

17

18

19

20

     ORDER GRANTING STIPULATION FOR FINAL JUDGMENT AND
     PERMANENT INJUCTION – 3
